Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OBJECTIONS

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TCR/BCR Profiling Using Enrichment With Pools of Capture Probes.

3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

NON-PRIOR ART REJECTION

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims are indefinite because independent claims 1, 7, 15, and 20 require in step b) two sets of capture probes - one targeting TCR/BCR genes and another targeting the whole transcriptome, but the 'wherein' clause requires only a single set of capture probes that includes both probes for TCR/BCR genes and the transcriptome.  Thus, the claims are not consistent and clarification is required.




ALLOWABLE SUBJECT MATTER

5.	Claims 1-20 are free of the prior art, but are rejected for another reason.  No claims are allowable.  Independent claims 1, 7, 15, and 20 require enriching RNA for TCR/BCR genes and a targeted whole transcriptome panel using a set of hybrid-capture probes comprising a first pool comprising TCR constant region probes, a second pool comprising TCR non-constant region probes, and third pool comprising BCR constant region probes, a fourth pool comprising BCR non-constant region probes, and a fifth pool comprising transcriptome probes.  No prior art has been found teaching or suggesting such a method.  Fire et al. (US 2012/0220466), West et al. (US 2019/0367978), Pugh et al. (US 2019/0390273), Pugh et al. (US 2020/0115749), and Gierahn et al. (US 2020/0095625) disclose methods of enriching and sequencing TCR/BCR genes wherein enrichment is performed in various ways by hybrid-capture probes, but there is no teaching or suggestion of using the specific five-pool probe approach required in the claims.      

CONCLUSION

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/16/21
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637